NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                         FEB 25 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


WEIPING JI,                                       No. 13-70171

             Petitioner,                          Agency No. A089-696-955

   v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

             Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted February 17, 2015**

Before:       O’SCANNLAIN, LEAVY, and FERNANDEZ, Circuit Judges.

        Weiping Ji, a native and citizen of China, petitions for review of the Board of

Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration

judge’s decision denying her application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      Substantial evidence supports the BIA’s adverse credibility determination

based on inconsistencies regarding whether Ji suffered a forced abortion or

miscarriage, the cause of her alleged fertility issues, and the level of testing required

to make a fertility diagnosis. See id. at 1048 (adverse credibility determination was

reasonable under the “totality of circumstances”). Ji’s explanations do not compel

a contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In the

absence of credible testimony, Ji’s asylum and withholding of removal claims fail.

See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Ji’s CAT claim fails because it is based on the same evidence the

agency found not credible, and she does not point to any other evidence in the record

that compels the finding that it is more likely than not she would be tortured by or

with the acquiescence of the government if returned to China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.



                                            2                                    13-70171